Case: 16-51225      Document: 00514107799         Page: 1    Date Filed: 08/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-51225
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 8, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MARVIN KENNETH MORALES, also known as Miguel Higareda, also known
as Jose Ayala, also known as Victor Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CR-172-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Marvin Kenneth Morales appeals the above-
guidelines sentence imposed following his guilty plea for illegal reentry into
the United States.        He challenges the substantive reasonableness of his
sentence.     “A non-Guidelines sentence unreasonably fails to reflect the
statutory sentencing factors set forth in [18 U.S.C.] § 3553(a) where it (1) does



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51225    Document: 00514107799        Page: 2   Date Filed: 08/08/2017


                                   No. 16-51225

not account for a factor that should have received significant weight, (2) gives
significant weight to an irrelevant or improper factor, or (3) represents a clear
error of judgment in balancing the sentencing factors.” United States v. Diehl,
775 F.3d 714, 724 (5th Cir. 2015). “[R]eview for substantive reasonableness is
highly deferential.” Id. (internal quotation marks and citations omitted).
      We review the substantive reasonableness of the sentence for abuse of
discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The district court
based its above-guidelines sentence on permissible statutory sentencing
factors. See § 3553(a). Morales asks, explicitly in part, that we reweigh the §
3553(a) factors, which is not within the scope of our review. See Gall, 552 U.S.
at 51. There is no indication that the district court gave improper weight to
his history of past offenses or any mitigating factors. See United States v.
Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Likewise, the degree of the
upward    variance   here   does    not   render    the   sentence   substantively
unreasonable. See United States v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010);
United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                          2